                              United States District Court
                            Western District of North Carolina
                                   Charlotte Division

          Charles Benzing,              )            JUDGMENT IN CASE
                                        )
               Plaintiff,               )           3:17-cv-00619-KDB-DCK
                                        )
                  vs.                   )
                                        )
        Anne L. Precythe et al,         )
                                        )
            Defendant(s),               )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s June 23, 2020 Order.

                                               June 23, 2020




     Case 3:17-cv-00619-KDB-DCK Document 68 Filed 06/23/20 Page 1 of 1
